Citation Nr: 1814510	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.

3.  Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee strain with tricompartmental osteoarthropathy.

4.  Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of basal cell carcinoma excision, right side nose with deviated septum.

5.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease and disc disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran disagreed with this decision.  See July 2012 notice of disagreement.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in December 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Veteran's increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Giving the Veteran the benefit of the doubt, the preponderance of the competent evidence of record supports a finding that the Veteran has sleep apnea that had an onset in service, or is otherwise related to service.


CONCLUSION OF LAW

Sleep apnea was incurred in or aggravated during active military service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for sleep apnea is being granted herein.  Any error related to these duties is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

The Veteran contends that he has sleep apnea that had its onset during his active military service.  Specifically, he states he started experiencing symptoms such as snoring and choking in his sleep during service.  

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

An August 2011 private medical record diagnosed the Veteran with severe obstructive sleep apnea disorder.  Additionally, the March 2014 VA examination diagnosed the Veteran with sleep apnea.  These diagnoses satisfy the first prong of the service connection claim, the existence of a present disability.

Regarding the second prong of the service connection claim, the existence of an in-service disease or injury, the Board notes the Veteran's service treatment records are silent for any signs, symptoms or complaints of sleep apnea, including snoring or difficulty sleeping.

While the Veteran does not appear to have complained of sleep apnea or shown any signs or symptoms of sleep apnea while in service, the evidence of record does include several lay statements which described the Veteran's sleep apnea symptoms during his active service.  In a December 2011 statement, the Veteran's wife reported the Veteran's snoring became more consistent and sounded like he would stop breathing while he was sleeping then make awful noises when he started again after he returned from Afghanistan in 2002.  At times, she reported she would become worried and wake him up.  The Veteran's daughter also submitted a statement dated November 2017 in which she recounted the Veteran's loud and disruptive snoring from 2002.  She further indicated that efforts to wake him up would be futile and he had no memory of the incidents in the morning.  It was not until he began using a breathing machine did the problem resolve.

The record also includes an April 2012 letter from the Veteran's private physician, Dr. J.K., who reported the Veteran had described symptoms of snoring and sleep difficulties that began in 2002, while he was in service.  Based on the historical information, the private physician presumed the obstructive sleep apnea disorder dated back to 2002.

Notably, a March 2014 VA examiner did find that the Veteran's sleep apnea was at least as likely as not incurred in or caused by his service, finding the Veteran had onset of sleep disturbances after his tour of duty to Southwest Asia.  However, following the positive nexus opinion, an April 2014 addendum VA medical opinion was obtained.  The addendum VA medical opinion found that obstructive sleep apnea was a condition caused by anatomical obstruction in upper airways and as such, was less likely than not due to the Veteran's environmental exposure in Southwest Asia.

Despite the April 2014 addendum VA medical opinion and the lack of evidence relating to sleep apnea in the Veteran's service treatment records, the Board finds the consistent lay statements from the Veteran, his wife and his daughter regarding his sleep apnea symptoms in service warrant probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Accordingly, resolving any reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record is sufficient to support a finding that the Veteran's sleep apnea had its onset during his active service.  Consequently, the Board finds that service connection is warranted for sleep apnea.  Hickson, 12 Vet. App. 247.


ORDER

Service connection for sleep apnea is granted.



REMAND

The last VA examination evaluating the Veteran's degenerative joint disease of the right knee, left knee strain with tricomepartmental osteoarthropathy, and degenerative joint disease and disc disease of the lumbar spine was performed in June 2012.  Since that time, medical records have been added to the record as well as hearing testimony from the Veteran in November 2017 which suggests worsened symptomatology.  Specifically, the Veteran testified that his knees now lock on occasion, which limits his ability to function and he suffers from pain between a 5 and 6 on the pain scale.  When he suffers from flares of the knee, it is 3 to 4 times a week and his pain is an 8 or 9.  He also testified that he is unable to climb stairs because they are too painful.  Further, pertaining to his lumbar spine, the Veteran testified that his back severely limits his mobility.  On a normal day, he testified his back pain is a 5 or 6 out of 10.  However, when he experiences flare-ups, his pain is about a 9 or 10 out of 10.

Additionally, since the time of the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that musculoskeletal VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. at 168-70.  The June 2012 VA examination does not comply with 38 C.F.R. § 4.59 as interpreted by the Court.

Moreover, the last VA examination performed regarding the Veteran's service-connected residuals of the basal cell carcinoma, right side nose with deviated septum was also in June 2012.   Similar to his musculoskeletal claims, the Veteran testified at the November 2017 Board hearing that his condition had worsened since that examination.  In particular, he testified it was hard for him to breathe through his nose.  Additionally, the Veteran testified that his last examination in June 2012 was extremely short and was a "complete waste of my time".  

In light of the evidence suggesting the Veteran's conditions have worsened since his last examinations and the fact the last VA examination fell short of the requirement outlined in 38 C.F.R. § 4.59 for the Veteran's lumbar spine and knees, the Board finds another examination is necessary to evaluate the severity of his bilateral knee symptoms, lumbar spine and residuals of basal cell carcinoma excision, right side nose with deviated septum prior to adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain updated VA treatment records and private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded examinations to determine the nature and current severity of his bilateral knees and lumbar spine.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's knees and lumbar spine.

Further, in order to comply with the Court's recent precedential decision in Cordia v. McDonald, 28 Vet. App.  158 (2016), the examiner must test and record the range of motion for both knees and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Additionally, make arrangements for the Veteran to be afforded a VA examination to determine the nature and current severity of his service-connected residuals of basal cell carcinoma excision, right side nose with deviated septum.  The claims file must be provided to the examiner for review in conjunction with the examination.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's residuals of basal cell carcinoma excision, right side nose with deviated septum.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


